                     Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 1 of 11




                                                                                                                         TRL / ALL
                                                                                                     Transmittal Number: 23131528
Notice of Service of Process                                                                            Date Processed: 04/29/2021

Primary Contact:           Eric Manne
                           AIG Property Casualty
                           80 Pine St
                           Fl 13
                           New York, NY 10005-1734

Entity:                                       AIG Property Casualty Company
                                              Entity ID Number 0212479
Entity Served:                                AIG Property Casualty Company
Title of Action:                              Aksart, LP, and Anne Smalling in Her Capacity as trustee of the Nancy E. Meinig
                                              Revocable Trust vs. AIG Property Casualty Company
Matter Name/ID:                               Aksart, LP, and Anne Smalling in Her Capacity as trustee of the Nancy E. Meinig
                                              Revocable Trust vs. AIG Property Casualty Company (11187468)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Travis County District Court, TX
Case/Reference No:                            D-1-GN-21-001926
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/28/2021
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Carlos Ramon Soltero
                                              512-422-1559

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                   Case 1:21-cv-00462-RP
                        r
                                         Document 1-5 Filed 05/24/21 Page 2 of 11


                                                                  CITATION
                                                        THE STATE OF TEXAS
                                                         CAUSE NO. D-1-GN-21-001926

AKSART, LP, AND ANNE SMALLING in her capacity as trustee of the Nancy E. Meinig Revocable Trus44pR                              s`~p
                                                                                                                                                 PlaintiffA$—
   vs.                                                                 Y.Jl~..l~'`'" ~—                       - 1(, ~,-~,
AIG PROPERTY CASUALTY COMPANY                                                                                               q ('• r` 4 ~

                                                                                                             `    '~.~~k ~.~''~~ ~~~fe               ''~t~
                                                                                      li ~ `a ~✓ n                                                       —
TO:    AIG PROPERTY CASUALTY COMPANY                                     ob
       BY SERVING ITS REGISTERED AGENT UNITED STATES CO                   ~•              NY'~'®`~,           ~~~
       211 E 7TH STREET STE 620
       AUSTIN, TEXAS 78701-3218                                                                                                                         rs...A-.:•w.d,
                                                                                                                                    ....   ti. "' - ::s~
                                                                                                                    . ....r—.-• _ —
                                                                                            . a..--.-..-+A... _..-.
Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Nlonday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFFS' ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered cause, which was filed on APRIL 27,
2021 in the 53RD JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, April 28. 2021.

REQUESTED BY:
CARLOS RAMON SOLTERO
7320 N MO PAC EXPY, #309
AUSTIN, TX 78731
BUSINESS PHONE:(512)422-1559                 FAX:(512)359-7996                                                                             ~
                                                                                                 + f~t`.i ,t" n7?•~:,,
                                                                                                             .°


                                                                                          PREPARED BY: RODRIGUEZ ALEXUS X


                                         -- - -- - -- - -- - -- - -- R E T U R N -- - -- - -- - -- - -- - --
Came to hand on the         day of                               at                o'clock _M.,         and executed at
                                                              within the County of                                             on the            day of
                               , at          o'clock _M.,
by delivering to the within named                                                                                        each in person, a true copy of this citation
together with the PLAINTIFFS' ORIGINAL PETITION accompanying pleading, having first attached such copy of W c~h
                                                                                                              ~~citation to such                                              ding
                                                                                               ~IlOS ~s. .e+lspC2
and endorsed on such copy of citation the date of delivery.
                                                                                             Gaustable Pc~. s, Travis Cumty, Texasc61                                    v
                                                                                                                                                                         :~
Service Fee: $
                                                                                               Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the


       day of
                                                                                               Printed Name of Server


                                                                                                                                                    County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-001926                                                                 CONSTABLE 5                                                                  P01 - 000106025
      Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 3 of 11


                                                                               4/27/2021 3:37 PM
                                                                                               Velva L. Price
                                                                                               District Clerk
                                                                                               Travis County
                              CAUSE NO.D-1-GN-21-001926                                     D-1-GN-21-001926
                                                                                            Alexus Rodriguez
 AKSART, LP, AND ANNE SMALLING                                 IN THE DISTRICT COURT OF
 in her capacity as trustee of the Nancy E.
 Meinig Revocable Trust,
         PLAINTIFF S,

 V.
                                                                   TRAVIS COUNTY, TEXAS

 AIG PROPERTY CASUALTY
 COMPANY,
       DEFENDANT.
                                                                53RD
                                                                         JUDICIAL DISTRICT

                           PLAINTIFFS' ORIGINAL PETITION

TO THE HONORABLE DISTRICT JUDGE:

       Plaintiffs AKSART, LP and Anne Smalling, in her capacity as trustee of the Nancy E.

Meinig Revocable Trust (collectively, "Plaintiffs"), file this cause of action complaining of

Defendant AIG Property Casualty Company a/k/a AIG Private Client Group ("Defendant". or

"AIG PCC") and would show as follows:

                                       I.      PARTIES

1.     Plaintiff AKSART, LP is a Texas Limited Partnership with its principal place of business

in Travis County, Texas.

2.     Plaintiff Anne Smalling in her capacity as trustee of the Nancy E. Meinig Revocable Trust

which is a Texas revocable trust with its principal place of business in Travis County, Texas, and

trustee Anne Smalling resides in Travis County, Texas.

3.     Defendant AIG PCC is an Illinois insurance company doing business in Texas with its

principal place of business in New York that may be served with process upon its Texas registered
       Case 1:21-cv-00462-RP
            r     ,
                             Document 1-5 Filed 05/24/21 Page 4 of 11




agent for service of process, United States Corp Company at 211 E. 7th Street, Suite 620, Austin,

TX 78701-3218.

                                       II.       DISCOVERY

4.     Plaintiffs intend to conduct discovery under Level 3. Tex. R. Civ. P. 190.4.

                             III.    VENUE AND JURISDICTION

5.     Venue is proper in Travis County, Texas, where Plaintiffs have their principal place of

business, and where a substantial part of the cause of action occurred. Plaintiffs seelc monetary

relief over $1 million. Tex. R. Civ. P. 47(c).

6.     Plaintiffs' damages, exclusive of interest and costs, are within the jurisdictional amounts

of the Court.

                              IV.     FACTUAL BACKGROUND

7.     This case involves AIG PCC's bad faith refusal to honor its obligations as an insurer of

fine modern artwork, specifically the damaged arlwork created by Gerhard Richter in 1999

(referred to as "the Artwork" herein), owned at all relevant times by AKSART, LP, the insured on

the applicable policy(ies). AIG PCC has agreed to be the insurer of the Artwork at all relevant

times. Plaintiff the Nancy E. Meinig Revocable Trust has a lease interest in the Artwork and has

at all relevant times been an additional insured.

8.      In 2015, Christie's appraised the Ai-twork and provided the Artwork's then-fair market

value which was 15 years after the Artwork was created. The appraisal gave no indication that the

Artwork had at that time suffered the significant damage that would later lead to the filing of the

Claim. Additionally, AIG PCC has been collecting insurance premiums from Plaintiffs based on

the 2015 Christie's appraised valuation.




                                                    2
        Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 5 of 11




9.      Less than four years later, an expert in the field, Dr. Sabine Wilson viewed the Artwork

and assessed its then fair market value: Dr. Wilson determined there had been a 7/8ths diminution

in value based on "significant damage" to the Artwork. Based on Dr. Wilson's personal inspection

of the painting, she concluded that the cause of damage to the Artwork was "not normal aging"

and observed that "[t]here are also some areas were [sic] the paint surface came into contact with

a fabric or foil that altered the surface texture ...."

10.     Upon learning of the loss, Plaintiffs submitted the claim to AIG PCC in 2019, made the

Artwork available to AIG PCC, and have at all times cooperated with AIG PCC in connection with

the claim. By letter dated July 23, 2019, AIG PCC's representative acknowledged receipt of the

claims and notified Plaintiffs that AIG PCC was denying the claim based solely on the "wear and

tear exclusion", incorrectly contending that the damage was due to some vague, undefined, and

uiiproven gradual deterioration and an "inherent vice and latent defect."

11. .   AIG PCC's pretextual denial based on gradual deterioration is implausible. The Artwork

was completed 19 years prior to AIG PCC contracting SAFA to analyze the Artwork, which had

been in good condition both at the time of sale in 2004 and at the time of Christie's appraisal in

2015. Even AIG PCC's questionable investigation recognizes that the cracking in the Artwork

could have been inflicted by an external event and based on the incorrect observation that there

was no surface abrasion on the Artwork. As Dr. Wilson observed, there are in fact some areas

where the paint surface came into contact with a fabric or foil that altered the surface texture.

Finally; the contention that certain properties of the Artwork made it more vulnerable to damage

not only do not suppoi-t the application of the inherent vice exclusion that requires an insured to

prove this affirmative defense was the sole cause ofthe uncontested fact of damage to the Artwork,

but AIG PCC had no hesitation in accepting considerable premium payments and valued the



                                                    3
       Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 6 of 11




Ai-twork at exactly the amount Christie's did, which is reflected in the Policy. See, e.g., Gerawan

FarmingPartners, Inc. v. YVestchesterSuiplils Lineslns. Co., No. CIVF 05-1186 AWI DLB, 2008

WL 80711, at *16 (E.D. Cal. Jan. 4, 2008) (holding that inherent vice exclusion does not preclude

coverage unless inherent vice was the sole cause of the damage).

12.    Despite numerous pre-suit demands and extensive cooperation in AIG PCC's process, AIG

PCC simply refuses to take care of its insureds and has improperly declined the claim based on the

inapplicable, pretextual "wear and tear" exclusion to the Ai-twork's damage. AIG PCC's conduct

has made the filing of this lawsuit necessary for Plaintiffs to obtain what the policy and the law

requires.

13.     Plaintiffs brings suit to recover amounts properly recoverable under Texas law.

                              V.      B12EACH OF CONTRACT

14.     Plaintiffs incorporate the preceding paragraphs by reference for all purposes herein.

15.     AIG PCC and Plaintiffs entered into insuring agreements providing private collections

coverage for the Artwork. Plaintiffs have at all times dutifully complied with all of their material

obligations under the insuring agreements including paying a considerable amount of money in

premiums. AIG PCC has materially breached the agreements by declining the claim based on the

uncontested fact of damage to the Artwork and by failing to pay for Plaintiffs' loss and damages.

16.     As a result and proximate cause of the breach, Plaintiffs have suffered damages for which

they seek recovery including the policy benefits, the diminution in value of the Artwork, the costs

associated with making the claims including appraisers, experts, and other out of pocket expenses,

potential costs associated with restoration of the Artwork, the payment of excess premiums, and

their reasonable and necessary attorney's fees and court costs.




                                                 4
       Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 7 of 11
             (




                        VI. TEXAS INSUI2ANCE CODE VIOI,ATIONS

17.    Plaintiffs incorporate the preceding paragraphs by reference for all purposes herein.

18.    In addition to and independent of Plaintiffs' claims for breach of contract, Plaintiffs assert

statutory claims against AIG PCC under Section 541 and 542 of the Texas Insurance Code.

19.    Specifically, AIG PCC engaged in unfair and deceptive acts and practices in violation of

Section 541.151 of the Texas Insurance Code, including by engaging in unfair settlement practices

of Plaintiffs' claims as defined in Section 541.060 of the Texas Insurance Code. AIG PCC

additionally engaged in unfair claim settlement practices with respect to Plaintiffs' claims, in

violation of Section 542.003 of the Texas Insurance Code, and failed to make prompt payment, as

required by Sections 542.051-542.061 of the Texas Insurance Code.

20.    Texas insurance law places certain duties and obligations on insurers like AIG PCC, which

AIG PCC has violated in connection with the claim of undisputed loss and AIG PCC's handling

and investigation of the claim. AIG PCC did not adequately review and analyze the Artwork itself,

has not thoroughly or promptly perfonned a reasonable investigation of the claims, failed to

implement reasonable standards for a prompt investigation, did not properly consider all available

information, has not reached a logical conclusion considering the entirety of information regarding

the condition of the Artwork, has not effectuated or attempted in good faith a prompt, fair and

equitable settlement of the claim where liability has become reasonably clear, and has not provided

a reasonable basis for denial of the clairn. See Tex. Ins. Code §§ 541.151, 541.003, 541.060,

542.003, and 542.051-542.061. Because of AIG PCC's legally insufficient handling of the claim,

Plaintiffs have incurred significant expenses for which the law allows them to seek recovery. See

Tex. Ins. Code § 541.152.




                                                 ~7
       Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 8 of 11




21.     As a result and because of the breaches of these statutory obligations, Plaintiffs have

suffered damages for which they seek recovery including the dimiiiution in value of the Artwork,

the costs associated with making the claims including appraisers, experts, and other out of pocket

expenses, potential costs associated with restoration of the Artwork, the payment of excess

premiums, applicable statutory penalties including for violations of the prompt payment statute,

and their reasonable and necessary attorney's fees and court costs.

                          VII. DAMAGES AND RELIEF I2EQUESTED

22.     Plaintiffs seek all actual damages caused by the legal violations described above, as well

as reasonable attorneys' fees, costs of court, treble damages, the maximum amount of lawful pre-

judgment and post judgment interest, and statutory damages.

                              VIII. CONDITI®NS PRECEDENT

23.     All conditions precedent have been performed, waived, or have occurred.

                                    REQUEST F®I2 RELIEF

        For these reasons, Plaintiffs request that Defendant be cited to appear and answer, and that

Plaintiffs receive a Judgment against Defendant for all actual damages, equitable and other legal

relief, prejudgment and post judgment interest, costs of court, and all other just relief to which

Plaintiffs are entitled




                                                 m
      Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 9 of 11




Dated: April 27, 2021
                                     Respectfully submitted,

                                     SOLTERO SAPIRE 1VIURRELL PLLC

                                     By:    /s/ Carlos R. Soltero
                                           Carlos R. Soltero
                                           carlos@ssmlawyers.com
                                           Texas State Bar No. 00791702
                                           Gregory P. Sapire
                                           greg@ssmlawyers.com
                                           Texas State Bar No. 00791601
                                           Kayla Carrick
                                           kayla@ssmlawyers.com
                                           Texas State Bar No. 24087264

                                     7320 N. MoPac Expy., Suite 309
                                     Austin, Texas 78731
                                     (512) 422-1559 Telephone
                                     (512) 359-7996 Facsimile

                                     ATT®RNEYS F'®R PLAINTIFJE'S




                                     7
           Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 10 of 11




                                 CAUSE No. D-1-GN-21-001926

AKSART, LP, and ANNE SMALLING                      §          IN THE DISTRICT COURT OF
in her capacity as Trustee of the Nancy E.         §
Meinig Revocable Trust,                            §
                                                   §
        Plaintiffs                                 §
                                                   §
v.                                                 §          TRAVIS COUNTY, TEXAS
                                                   §
AIG PROPERTY CASUALTY                              §
COMPANY                                            §
                                                   §
        Defendant                                  §          53RD JUDICIAL DISTRICT

     ORIGINAL ANSWER OF DEFENDANT AIG PROPERTY CASUALTY COMPANY

        Defendant AIG Property Casualty Company (“AIGPCC”) files its Original Answer, as

follows:

        1.      Subject to such stipulations and/or admissions that may hereinafter be made,

AIGPCC enters a general denial pursuant to Rule 92 of the Texas Rules of Civil Procedure, thereby

denying every allegation contained in Plaintiffs’ Original Petition and demanding strict proof

thereof as required by laws of the State of Texas. TEX. R. CIV. P. 92. AIGPCC reserves the right

to amend its answer and defenses, as well as relies upon, without waiver, the express and

unambiguous terms, conditions, exclusions, and exceptions contained within the insurance policy

at issue in this lawsuit.

        WHEREFORE, Defendant AIG Property Casualty Company requests that the relief prayed

for by Plaintiffs in their live petition in the above-styled and numbered cause be denied, that

Plaintiffs take nothing herein, and that Defendant goes hence without delay, with recovery of its

costs and attorney fees, and with such other and further relief, both general and special, at law and

in equity, to which it may show itself justly entitled.
        Case 1:21-cv-00462-RP Document 1-5 Filed 05/24/21 Page 11 of 11




                                                    Respectfully submitted:

                                                    By: /s/   Raymond Gregory
                                                        Raymond L. Gregory II
                                                        State Bar No. 08438275
                                                        rlg2@egglestonbriscoe.com

                                                    EGGLESTON & BRISCOE, LLP
                                                    4800 Three Allen Center
                                                    333 Clay Street
                                                    Houston, Texas 77002
                                                    (713) 659-5100
                                                    (713) 951-9920 | Facsimile

                                                    ATTORNEY FOR DEFENDANT AIG
                                                    PROPERTY CASUALTY COMPANY

                                CERTIFICATE OF SERVICE

       I certify that on May 24, 2021, a true and correct copy of the foregoing was forwarded to
all counsel of record, including those listed below, via the CM/ECF System and/or any proper
method of service allowed by the Federal Rules of Civil Procedure, the Local Rules for this Court,
or any method of service agreed to in writing by the parties:

       Carlos R. Soltero
       Gregory P. Sapire
       Kayla Carrick
       Soltero Sapire Murrell PLLC
       7320 N. MoPac Expy, Suite 309
       Austin, Texas 78731
       carlos@ssmlawyers.com
       greg@ssmlawyers.com
       kayla@ssmlawyers.com

                                                                Raymond Gregory______
                                                              /s/
                                                              Raymond L. Gregory II




ORIGINAL ANSWER OF AIGPCC                                                                  PAGE 2
